DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “comprising graphite, silicon particles and/or SiOx- particles” in lines 5-6. This limitation is indefinite because the scope of the limitation “comprising graphite, silicon particles and SiOx- particles” is different from the scope of the limitation “comprising graphite, silicon particles or SiOx- particles”. For examination purposes, this claim will be interpreted as “comprising graphite, silicon particles or SiOx- particles”. Claim 1 recites the limitation “causing lithium ions to migrate from the lithium foil to the cathode and/or the anode”. This limitation is indefinite because the scope of the limitation “causing lithium ions to migrate from the lithium foil to the cathode and the anode” is different from the scope of the limitation “causing lithium ions to migrate from the lithium foil to the cathode or the anode”. For examination purposes, this claim will be interpreted as “causing lithium ions to migrate from the lithium foil to the cathode or the anode”.
Claims 2-8 are rejected by virtue of their dependence on claim 1.
Claim 9 recites the limitation “comprising graphite, silicon particles and/or SiOx- particles” in lines 5-6. This limitation is indefinite because the scope of the limitation “comprising graphite, silicon particles and SiOx- particles” is different from the scope of the limitation “comprising graphite, silicon particles or SiOx- particles”. For examination purposes, this claim will be interpreted as “comprising graphite, silicon particles or SiOx- particles”. 
Claims 10-16 are rejected by virtue of their dependence on claim 9. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chen et al. (US 2013/0260246A1).
Regarding claim 1, Chen teaches a method for pre-lithiating a battery cell (fig. 3 shows a method for lithiating a lithium battery cell; the method may be considered pre-lithiation because the lithium is provided in the cell prior to the first discharge), the method comprising:
providing a battery cell including a cathode electrically connected to an anode by an interruptible external circuit (“In one preferred embodiment, the present invention provides a lithium-ion cell comprising: (a) a positive electrode (cathode)… (b) a negative electrode (anode)”, [0048]; “the Li-ion cell is discharged to supply electricity to an external load”, [0006], such that the cathode is electrically connected to the anode through an external circuit that passes through the external load; “This invention provides a new and distinct type of lithium-ion cell, which exhibits the highest energy density of all rechargeable lithium-ion batteries”, [0077], which implies that the the circuit must be interruptible in order to switch from an external load to an external charging source), 
wherein the anode comprises: a current collector, a host material applied to the current collector and comprising graphite, silicon particles, or SiOx particles, wherein x is less than or equal to 2 (“a negative electrode (anode) comprising an anode active material having a lithium storing capacity no less than 400 mAh/g, wherein the anode active material is mixed with a conductive additive and a resin binder to form a porous electrode structure, or coated onto a current collector in a coating or thin film form”, [0048], where the active material may be considered a host material since it ‘hosts’ lithium as shown in fig. 3C; “In particular, the anode active material is a non-prelithiated material selected from the group consisting of: (a) Non-lithiated silicon (Si)… (c) Non-lithiated oxides… of Si… (e) graphite or carbon material in a powder or fibrous form”, [0052]; fig. 3 shows Si nano particles as the anode host material)
and lithium foil in contact with the current collector (“a lithium source disposed in at least one of the two electrodes when the cell is made”, [0048]; “The lithium source comprises a lithium chip, lithium alloy chip, lithium foil (FIG. 3(A)), lithium alloy foil, lithium powder (FIG. 3(B)), lithium alloy powder, surface stabilized lithium particles, a mixture of lithium metal or lithium alloy with a lithium intercalation compound, lithium or lithium alloy film coated on a surface of an anode or cathode active material, or a combination thereof”, [0051]; fig. 3A includes a lithium foil as the lithium source, such that the lithium foil is placed on the Si nano particle host material and so is in electrical contact with the anode current collector through the anode host material)
charging the battery cell (fig. 3A shows a battery cell before first discharge, which must be charged in order to perform the first discharge); and
discharging the battery cell to deplete the lithium foil by causing lithium ions to migrate from the lithium foil to the cathode (the arrow between fig. 3A and fig. 3B indicates discharging; fig. 3B shows that as a result of the discharge, the lithium foil has been depleted and the lithium ions have migrated into the cathode; “Referring to FIG. 4(A)-(C), during the first discharge cycle, lithium foil is ionized to generate lithium ions in the liquid electrolyte. Lithium ions rapidly migrate through the pores of the polymer separator into the cathode side”, [0063]).
Regarding claim 2, Chen teaches the method of claim 1, further comprising subsequently iteratively charging and discharging the battery while the depleted lithium foil remains within the battery cell (the arrows between figs. 3B and 3C respectively indicate “discharge” and “recharge”; the depleted lithium foil remains in the cell as lithium ions that pass between the cathode and the anode).
Regarding claim 3, Chen teaches the method of claim 1, wherein the lithium foil comprises pure elemental lithium metal (“The lithium source comprises a lithium chip, lithium alloy chip, lithium foil (FIG. 3(A)), lithium alloy foil”, [0051], where lithium foil is understood to mean pure elemental lithium metal in contrast to a lithium alloy foil).
Regarding claim 9, Chen teaches a self-lithiating battery cell (fig. 3 shows a self-lithiating battery cell, which self-lithiates with lithium provided in the cell prior to the first discharge), comprising:
a cathode electrically connected to an anode by an interruptible external circuit (“In one preferred embodiment, the present invention provides a lithium-ion cell comprising: (a) a positive electrode (cathode)… (b) a negative electrode (anode)”, [0048]; “the Li-ion cell is discharged to supply electricity to an external load”, [0006], such that the cathode is electrically connected to the anode through an external circuit that passes through the external load; “This invention provides a new and distinct type of lithium-ion cell, which exhibits the highest energy density of all rechargeable lithium-ion batteries”, [0077], which implies that the circuit must be interruptible in order to switch from an external load to an external charging source), 
wherein the anode comprises: a current collector, a host material applied to the current collector and comprising graphite, silicon particles, or SiOx particles, wherein x is less than or equal to 2 (“a negative electrode (anode) comprising an anode active material having a lithium storing capacity no less than 400 mAh/g, wherein the anode active material is mixed with a conductive additive and a resin binder to form a porous electrode structure, or coated onto a current collector in a coating or thin film form”, [0048], where the active material may be considered a host material since it ‘hosts’ lithium as shown in fig. 3C; “In particular, the anode active material is a non-prelithiated material selected from the group consisting of: (a) Non-lithiated silicon (Si)… (c) Non-lithiated oxides… of Si… (e) graphite or carbon material in a powder or fibrous form”, [0052]; fig. 3 shows Si nano particles as the anode host material)
and lithium foil in contact with the current collector (“a lithium source disposed in at least one of the two electrodes when the cell is made”, [0048]; “The lithium source comprises a lithium chip, lithium alloy chip, lithium foil (FIG. 3(A)), lithium alloy foil, lithium powder (FIG. 3(B)), lithium alloy powder, surface stabilized lithium particles, a mixture of lithium metal or lithium alloy with a lithium intercalation compound, lithium or lithium alloy film coated on a surface of an anode or cathode active material, or a combination thereof”, [0051]; fig. 3A includes a lithium foil as the lithium source, such that the lithium foil is placed on the Si nano particle host material and so is in electrical contact with the anode current collector through the anode host material)
Regarding claim 10, Chen teaches the self-lithiating battery cell of claim 9, further comprising, upon iterative charging and discharging, a depleted lithium foil within the battery cell (the arrows between figs. 3B and 3C respectively indicate “discharge” and “recharge”, and recharging implies iterative charging; the depleted lithium foil remains in the cell as lithium ions that pass between the cathode and the anode).
Regarding claim 3, Chen teaches the self-lithiating battery cell of claim 9, wherein the lithium foil comprises pure elemental lithium metal (“The lithium source comprises a lithium chip, lithium alloy chip, lithium foil (FIG. 3(A)), lithium alloy foil”, [0051], where lithium foil is understood to mean pure elemental lithium metal in contrast to a lithium alloy foil).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0260246A1) as applied to claims 1 and 9, respectively, above, and further in view of Hope et al. (US 005350647 A).
Regarding claim 4, Chen teaches the method of claim 1, wherein the lithium foil comprises a lithium alloy (“The lithium source comprises a lithium chip, lithium alloy chip, lithium foil (FIG. 3(A)), lithium alloy foil”, [0051]).
Chen does not explicitly teach elements alloyed with lithium to form a lithium alloy foil.
Hope teaches a lithium-magnesium alloy for use in a lithium battery anode (“An improved alloy or composite electrode of lithium, magnesium and other materials in which magnesium is in the range of 5 to 50% of the total weight of the composite. The lithium and magnesium metal can be heated until they melt, and combine, and are cast into an ingot which is then formed into the desired shape as an electrode and placed into an electrochemical device or formed as an anode and placed into a battery.”, Abstract). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the lithium alloy of Chen by applying the lithium magnesium alloy of Hope, since magnesium is relatively light and helps to improve the energy density of the battery (“Specifically magnesium combined with lithium has been found to provide an anode which increases the cycling capacity of a battery by three to four times that of a battery with a pure lithium anode alone, and it provides a very light weight alloy, since magnesium is the third lightest metal after lithium”, col. 2, lines 9-14, Hope).
Regarding claim 5, modified Chen teaches the method of claim 4, wherein the lithium foil comprises an alloy ([0051]).
Chen as modified by Hope teaches that the lithium alloy comprises 20 wt% to 95 wt% lithium and 5 wt% to 50 wt% magnesium, within the claimed range of 10 wt.% to 99 wt.% lithium and 1 wt.% to 90 wt.% magnesium (“a lithium magnesium alloy with 5 to 50% of magnesium by weight or a lithium, magnesium and other materials alloy, with 5% to 50% of magnesium and another material from trace amounts up to 30% by weight”, col. 2, lines 60-64 of Hope; “Example I. 75 grams of lithium metal were heated to 700 C. and melted while in an inert atmosphere of argon gas. Magnesium in an amount of 25 grams was added to the molten lithium, which melted together and was thoroughly mixed”, col. 2, lines 21-26, Hope, such that the resulting alloy is 75 wt % lithium and 25 wt % magnesium, within the claimed ranges; see also claims 1 and 2 of Hope). 
Regarding claim 12, Chen teaches the self-lithiating battery cell of claim 9, wherein the lithium foil comprises a lithium alloy (“The lithium source comprises a lithium chip, lithium alloy chip, lithium foil (FIG. 3(A)), lithium alloy foil”, [0051]).
Chen does not explicitly teach elements alloyed with lithium to form a lithium alloy foil.
Hope teaches a lithium-magnesium alloy for use in a lithium battery anode (“An improved alloy or composite electrode of lithium, magnesium and other materials in which magnesium is in the range of 5 to 50% of the total weight of the composite. The lithium and magnesium metal can be heated until they melt, and combine, and are cast into an ingot which is then formed into the desired shape as an electrode and placed into an electrochemical device or formed as an anode and placed into a battery.”, Abstract). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the lithium alloy of Chen by applying the lithium magnesium alloy of Hope, since magnesium is relatively light and helps to improve the energy density of the battery (“Specifically magnesium combined with lithium has been found to provide an anode which increases the cycling capacity of a battery by three to four times that of a battery with a pure lithium anode alone, and it provides a very light weight alloy, since magnesium is the third lightest metal after lithium”, col. 2, lines 9-14, Hope).
Regarding claim 13, modified Chen teaches the self-lithiating battery cell of claim 9, wherein the lithium foil comprises an alloy ([0051]).
Chen as modified by Hope teaches that the lithium alloy comprises 20 wt% to 95 wt% lithium and 5 wt% to 50 wt% magnesium, within the claimed range of 10 wt.% to 99 wt.% lithium and 1 wt.% to 90 wt.% magnesium (“a lithium magnesium alloy with 5 to 50% of magnesium by weight or a lithium, magnesium and other materials alloy, with 5% to 50% of magnesium and another material from trace amounts up to 30% by weight”, col. 2, lines 60-64 of Hope; “Example I. 75 grams of lithium metal were heated to 700 C. and melted while in an inert atmosphere of argon gas. Magnesium in an amount of 25 grams was added to the molten lithium, which melted together and was thoroughly mixed”, col. 2, lines 21-26, Hope, such that the resulting alloy is 75 wt % lithium and 25 wt % magnesium, within the claimed ranges; see also claims 1 and 2 of Hope). 

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0260246A1) as applied to claims 1 and 9, respectively, above, further in view of Iijima et al. (JP 6992692 B2, citations refer to enclosed machine translation), and further in view of Abe et al. (US 2019/0356014 A1).
Regarding claim 6, Chen teaches the method of claim 1.
Chen does not teach that the anode comprises two anode current collectors each having an inner face and an outer face, and the lithium foil is disposed contiguous with the inner face of each anode current collector and the host material is applied to the outer face of each anode current collector.
Iijima teaches a battery cell including a cathode 5, an anode 7, and a lithium foil 92 ([0027]-[0028]; fig. 6). The anode may include a host material as the active material, such as graphite, Si, or SiO ([0021]). Specifically, Iijima teaches that the anode 7 includes two anode current collectors 74 each having an inner face and an outer face (fig. 6 shows that anode 7 includes two current collectors 74, which each have a side coated with host material 72, i.e. an outer face which faces out toward the cathodes 5, and an uncoated side, i.e. an inner face which faces the interior of the case). The lithium foil 934 is disposed contiguous with the inner face of one anode current collector 74 and the host material 72 is applied to the outer face of the anode current collector 72 (fig. 6 shows that one anode current collector 74 has a first, outer side coated with host material 72 and another uncoated, inner side which is contiguous with the lithium foil 92 through separator 93).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the anode of Chen by forming two anode current collectors, each with a respective lithium foil, since a battery cell with two anode current collectors would predictably function as a cell stack. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the position of the host material, anode current collector, and lithium foil of modified Chen such that the lithium foil is positioned contiguous with an inner, uncoated region of the anode current collector and the host material is applied to the outer face of the anode current collector as taught by Iijima. This arrangement predictably results in a battery cell capable of self-lithiation with the lithium foil. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). 
Regarding claim 14, Chen teaches the self-lithiating battery cell of claim 9.
Chen does not teach that the anode comprises two anode current collectors each having an inner face and an outer face, and the lithium foil is disposed contiguous with the inner face of each anode current collector and the host material is applied to the outer face of each anode current collector.
Iijima teaches a battery cell including a cathode 5, an anode 7, and a lithium foil 92 ([0027]-[0028]; fig. 6). The anode may include a host material as the active material, such as graphite, Si, or SiO ([0021]). Specifically, Iijima teaches that the anode 7 includes two anode current collectors 74 each having an inner face and an outer face (fig. 6 shows that anode 7 includes two current collectors 74, which each have a side coated with host material 72, i.e. an outer face which faces out toward the cathodes 5, and an uncoated side, i.e. an inner face which faces the interior of the case). The lithium foil 934 is disposed contiguous with the inner face of one anode current collector 74 and the host material 72 is applied to the outer face of the anode current collector 72 (fig. 6 shows that one anode current collector 74 has a first, outer side coated with host material 72 and another uncoated, inner side which is contiguous with the lithium foil 92 through separator 93).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the anode of Chen by forming two anode current collectors, each with a respective lithium foil, since a battery cell with two anode current collectors would predictably function as a cell stack. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the position of the host material, anode current collector, and lithium foil of modified Chen such that the lithium foil is positioned contiguous with an inner, uncoated region of the anode current collector and the host material is applied to the outer face of the anode current collector as taught by Iijima. This arrangement predictably results in a battery cell capable of self-lithiation with the lithium foil. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). 
	
Claim(s) 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0260246A1) as applied to claims 1 and 9, respectively, above, and further in view of Iijima et al. (JP 6992692 B2, citations refer to enclosed machine translation).
Regarding claim 7, Chen teaches the method of claim 1. 
Chen does not teach that the host material is applied to the anode current collector such that one or more regions of the anode current collector remain uncoated, and the lithium foil is positioned contiguous with the one or more uncoated regions of the anode current collector.
Iijima teaches a battery cell including a cathode 5, an anode 7, and a lithium foil 92 ([0027]-[0028]; fig. 6). The anode may include a host material as the active material, such as graphite, Si, or SiO ([0021]). Specifically, Iijima teaches that the host material 72 is applied to the anode current collector 74 such that one or more regions of the anode current collector 74 remain uncoated, and the lithium foil 92 is positioned contiguous with the one or more uncoated regions of the anode current collector 74 (fig. 6 shows that the anode current collector 74 has one side coated with host material 72 and another uncoated side which forms a region uncoated with host material; the lithium foil 92 is positioned contiguous with this uncoated region through separator 93).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the position of the host material, anode current collector, and lithium foil of Chen such that the lithium foil is positioned contiguous with an uncoated region of the anode current collector as taught by Iijima. This arrangement predictably results in a battery cell capable of self-lithation with the lithium foil. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). 
Regarding claim 8, Chen teaches the method of claim 1.
Chen does not teach that the anode current collector comprises perforations.
Iijima teaches a battery cell including a cathode 5, an anode 7, and a lithium foil 92 ([0027]-[0028]; fig. 6). Specifically, Iijima teaches that the anode current collector comprises perforations, or through holes (“The current collectors 64 and 74 of the negative electrode materials 6 and 7 have a plurality of through holes 64 a and 74 a in portions facing the electrodes 62 and 72.”, [0027]; fig. 6 shows a cutaway view of the through-holes, which form perforations in the current collectors 64, 74; also see [0053]). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the anode current collector of Chen by adding the perforations of Iijima, since the perforations allow lithium ions to diffuse through the anode current collectors to achieve an even distribution of lithium throughout the cell (“Electrons flow from the lithium foil 92 to the electrode 72, lithium ions are released into the electrolyte solution, and the lithium ions pass through the through holes 55 a, 64 a, and 74 a of the current collectors 55, 64, and 74 to diffuse, and are doped into the negative electrodes 62 and 72”, [0029], Iijima). 
Regarding claim 15, Chen teaches the self-lithiating battery cell of claim 9.
Chen does not teach that the host material is applied to the anode current collector such that one or more regions of the anode current collector remain uncoated, and the lithium foil is positioned contiguous with the one or more uncoated regions of the anode current collector.
Iijima teaches a battery cell including a cathode 5, an anode 7, and a lithium foil 92 ([0027]-[0028]; fig. 6). The anode may include a host material as the active material, such as graphite, Si, or SiO ([0021]). Specifically, Iijima teaches that the host material 72 is applied to the anode current collector 74 such that one or more regions of the anode current collector 74 remain uncoated, and the lithium foil 92 is positioned contiguous with the one or more uncoated regions of the anode current collector 74 (fig. 6 shows that the anode current collector 74 has one side coated with host material 72 and another uncoated side which forms a region uncoated with host material; the lithium foil 92 is positioned contiguous with this uncoated region through separator 93).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the position of the host material, anode current collector, and lithium foil of Chen such that the lithium foil is positioned contiguous with an uncoated region of the anode current collector as taught by Iijima. This arrangement predictably results in a battery cell capable of self-lithiation with the lithium foil. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). 
Regarding claim 16, Chen teaches the self-lithiating battery cell of claim 9.
Chen does not teach that the anode current collector comprises perforations.
Iijima teaches a battery cell including a cathode 5, an anode 7, and a lithium foil 92 ([0027]-[0028]; fig. 6). Specifically, Iijima teaches that the anode current collector comprises perforations, or through holes (“The current collectors 64 and 74 of the negative electrode materials 6 and 7 have a plurality of through holes 64 a and 74 a in portions facing the electrodes 62 and 72.”, [0027]; fig. 6 shows a cutaway view of the through-holes, which form perforations in the current collectors 64, 74; also see [0053]). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the anode current collector of Chen by adding the perforations of Iijima, since the perforations allow lithium ions to diffuse through the anode current collectors to achieve an even distribution of lithium throughout the cell (“Electrons flow from the lithium foil 92 to the electrode 72, lithium ions are released into the electrolyte solution, and the lithium ions pass through the through holes 55 a, 64 a, and 74 a of the current collectors 55, 64, and 74 to diffuse, and are doped into the negative electrodes 62 and 72”, [0029], Iijima). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gong et al. (US 2022/0059826 A1) teaches a battery cell with an anode comprising a current collector and a lithium foil in electrical contact with the current collector ([0071]-[0083], especially [0075]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728                                                                                                                                                                                                        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728